Title: From George Washington to Robert Morris, 29 January 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Hd Qr Janry 29 1782
                  
                  On examination I find the Map of the Southern States shewn me by Capt. Hutchins much too general to answer any Military purpose I therefore think that Gentlemans presence at the Southward very necessary and should be glad if a necessary sum of Money could be furnished to enable him to proceed there without delay.  I am.
                  
               